Citation Nr: 1229419	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  11-23 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Department of Veterans Affairs (VA) is correct to include the Social Security Administration (SSA) disability income of D.J.G., the Veteran's alleged former common-law wife, as part of the Veteran's countable income with regard to the Veteran's VA pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision of the VA Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board Videoconference hearing in June 2012.  A transcript of this proceeding has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the Virtual file shows additional correspondence regarding the Veteran's pension.  Significantly, in January 2004 correspondence the Veteran was informed that his pension benefits included his spouse.


FINDINGS OF FACT

1.  The Veteran has been in receipt of VA pension benefits since February 2001. 

2.  March 2002 correspondence from VA shows that the Veteran was being paid as a single veteran with no dependents, however January 2004 correspondence from VA shows that the Veteran was being paid as a married veteran with a spouse.

3.  The Veteran began a relationship with D.J.B. in March 1986 and ended this relationship in January 2005.    

4.  VA determined that the Veteran's relationship with D.J.B. was a common-law marriage sometime between March 2002 and January 2004.  


CONCLUSION OF LAW

The Veteran no longer maintains a common-law marriage with D.J.B., and as such, D.J.G.'s SSA income should not offset the Veteran's countable income with regard to the Veteran's VA pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522(a) (West 2002); 38 C.F.R. §§ 3.23(d)(4), 3.271, 3.272, 3.273 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that his VA pension should not have been reduced because the income from D.J.G.(his ex-common-law wife's) Social Security benefits should not have been countable towards his total annual income for VA pension purposes so as to offset his pension. The Veteran contends that  beginning in January 2005, he separated from D.J.G.

Legal Criteria

Essentially, pension is a periodic payment made by VA to a veteran because of service, age, or nonservice-connected disability, or to a surviving spouse or child of a veteran because of the nonservice-connected death of the veteran.  The amount of pension actually received is the difference between the recipient's countable income and the maximum annual rate permitted by VA, given the recipient's circumstances.  38 U.S.C.A. § 1503.  Entitlement to payment of nonservice-connected pension benefits is based on income received from all sources, including other family members, except for types of income that are specifically excluded; none of the excluded types is relevant in this case.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.271, 3.272.  The law states that a pension benefit is to be reduced by the amount of the claimant's annual household income.  See 38 U.S.C.A. § 1521.  Pension is not payable if the recipient's countable annual income exceeds the maximum limitation, given the recipient's circumstances as set forth in the legislation. 

In determining the recipient's annual countable income, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, unless specifically excluded.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.  Whenever there is a change in the maximum annual pension rate, or in the recipient's family income, the monthly rate of pension payable shall be adjusted, effective the date of change.  Id. 

A veteran's "annual income" includes his annual income and the annual income of his dependent spouse.  38 U.S.C.A. §1522(a); 38 C.F.R. § 3.23(d)(4). 

Analysis

The basic facts in this case are not in dispute:  A review of the claims file shows that the Veteran has been legally married twice:  first to B.F. from November 1978 to June 1980 and again to T.G. from January 1981 to sometime in 1982.  In February 2001, the RO granted nonservice-connected pension benefits effective January 22, 2001.  The award letter specifically indicated that the Veteran was being paid as a single veteran with no dependents.  

In December 2001 the Veteran submitted a VA Form 21-686c "Declaration of Status of Dependents" wherein the Veteran wrote that he married D.J.B. in March 1986.  This form also indicated that D.J.B. had previously married to R.G. in June 1963 but that they divorced in 1970.  Also in December 2001 D.J.B. submitted a VA Form 21-4170 "Statement of Marital Relationship" noting that she and the Veteran began living together as husband and wife in March 1989.  D.J.B. also wrote that she previously had a common-law marriage with S.N. from 1977 to 1989.  Also in December 2001 the Veteran submitted two VA Forms 21-4171 "Supporting Statement Regarding Marriage" forms wherein two friends/family members wrote that the Veteran and D.J.B. had been known as husband and wife and had lived together for the past 15 years.  

Subsequently, in January 2002 the Veteran submitted a VA Form 21-0516 "Improved Pension Eligibility Verification Report" indicating that he was married to D.J.B. and that they both had had no income in the past 12 months.  Thereafter, in January 2002 the Veteran submitted a corrected Form 21-0516 "Improved Pension Eligibility Verification Report" indicating that D.J.B. had an income of $10,196 in the past 12 months.  In June 2002 correspondence the RO wrote that the Veteran's claim for VA pension had been approved beginning March 1, 2002 and that the Veteran was being paid as a single veteran with no dependents.  However, it was also noted a copy of D.J.B.'s divorce decree from R.G. had been received and that a determination on adding D.J.B. to the Veteran's award would be made after further review.  Until then, the Veteran was notified that any income that D.J.B. received must be countable against the Veteran's pension award to reduce the Veteran's income, whether VA added D.J.B. to the Veteran's pension award or not.   

In March 2004 the Veteran submitted a claim for special monthly pension.  Notably, the address the Veteran used at the time of this application was located in Los Angeles, California rather than Tulsa, Oklahoma where the Veteran had previously lived with D.J.B.  By rating decision dated in January 2005 the RO denied the Veteran's claim for special monthly pension and sent notice of this decision to the Veteran's address in Los Angeles, California.  

In a January 2004 letter (contained in the Virtual VA file) the Veteran was informed that his pension benefits included his spouse.  In this letter, the Veteran was told that VA should be notified immediately if there is any change in the number or status of the Veteran's dependents.  

In May 2008 correspondence VA notified the Veteran that they were proposing to reduce the Veteran's monthly pension rates from $1,109.00 per month to $274.00 per month effective August 1, 2005.  The evidence supporting this reduction consisted of a data exchange with the Social Security Administration (SSA) indicating that the Veteran's spouse, D.J.B., was in receipt of SSA benefits effective June 1, 2005.  Notably a September 2006 letter shows that D.J.B. was awarded SSA disability benefits effective June 2005.  The address on this letter notes that D.J.B. was living in Oklahoma at that time.  

In July 2008 correspondence the Veteran wrote that he and D.J.B. had been separated since January 2005 when the Veteran moved to California and D.J.B. stayed in Oklahoma.  The Veteran indicated that he did not know that D.J.B. was receiving Social Security benefits.  The Veteran reported that he moved back to Oklahoma in January 2008 but still had no contact with D.J.B. and no access to any of her money.  In November 2008 correspondence VA effectuated the proposed reduction.  Significantly, the November 2008 letter indicated that VA was paying the Veteran as a veteran with a spouse.  

In March 2009 the Veteran submitted a VA Form 21-686c "Declaration of Status of Dependents" wherein the Veteran wrote that he had never been married.  He wrote that D.J.G., whom he had previously named as a dependent, was no longer his dependent and no longer his common-law wife.  The Veteran wrote that he had been separated from D.J.G. since January 2005 and that he did not support her nor did she support him.  Thereafter, a February 2010 statement of the case showing the issue of "Whether VA was correct to count common-law spouse's Social Security income effective August 1, 2005" noted that VA had considered this issue in a September 2009 decision and that the Veteran had disagreed with this decision in October 2009.  A review of the claims file is negative for the alleged September 2009 decision but does contain an October 2009 statement from the Veteran noting that he and D.J.B. were living separately for at least three years.  In the February 2010 statement of the case it was requested that the Veteran provide documentation showing that he and D.J.B. reside in separate households.  However, it does not appear that the Veteran ever submitted such documentation.  It also does not appear that the Veteran perfected an appeal of the issue addressed in the February 2010 statement of the case. 

In June 2010 correspondence VA wrote to the Veteran and indicated that they were proposing to reduce the Veteran's pension payments even further because the Veteran's spouse, D.J.B., had not been paying her Medicare Part B premium payments.  Subsequently, in July 2010 correspondence the Veteran wrote that he was not married and wanted this mistake corrected.  

As noted above, the Veteran challenged the basis for the reduction of his pension, specifically indicating that he separated from D.J.B., his common-law wife, January 2005.  

Initially, the Board notes that Oklahoma recognizes common-law marriage for common-law marriages formed before November 1, 1998.  See Okla. Stat. Ann. tit 43, § 1.  For VA purposes, in cases involving alleged common-law marriages, there must be proof of a common-law marriage for the purpose of receiving VA benefits.  Supporting evidence of common-law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a).

With regard to ending a common-law marriage, in Oklahoma common-law spouses who want to end their relationship must use the courts to get divorced, just like people who are legally married under state law.  There are no provisions for VA purposes with regarding to ending a common-law marriage.

While the Veteran has not formally used the Oklahoma courts to divorce D.J.B., as required by Oklahoma law, there are no provisions for VA purposes with regarding to ending a common-law marriage.  It is unclear from the evidence of record when the common-law marriage between the Veteran and D.J.B. ended.  Significantly, the Veteran has reported that the relationship ended in January 2005 when he moved to California but a review of the claims file shows that the Veteran actually moved to California as early as March 2004.  However, the Board has no reason to believe that the common-law marriage between D.J.G. and the Veteran has continued since January 2005.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes that D.J.G.'s SSA income should not offset the Veteran's countable income with regard to the Veteran's VA pension benefits.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

The Veteran no longer maintains a common-law marriage with D.J.B., and as such, D.J.G.'s SSA income should not offset the Veteran's countable income with regard to the Veteran's VA pension benefits.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


